' Nichols, P. J.
— The only error assigned in this court is that the trial court erred in overruling appellants’ motion for a new trial, in which motion it is specified that each of the special findings of fact, numbered from 1 to 21 inclusive, is not sustained by sufficient evidence.
Notwithstanding the rule, so well established that we do not need to cite authorities, that the Appellate Court will not weigh the evidence, when á substantial conflict exists, we have in this case carefully examined the evidence contained in the briefs of the parties, and we find it ample to sustain the finding of the court. Nothing can be gained by making further statement of the case. The judgment is affirmed.